—In related actions to recover damages for personal injuries, the plaintiff in Action No. 1 appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (Sampson, J.), dated June 14, 1999, as denied her motion pursuant to CPLR 4404 (a) to set aside a jury verdict in favor of the defendant in Action No. 1 as against the weight of the evidence.
Ordered that the order is affirmed insofar as appealed from, with costs.
*509A jury verdict should not be set aside as against the weight of the evidence unless the jury could not have reached the verdict by any fair interpretation of the evidence (see, Nicastro v Park, 113 AD2d 129). Keeping in mind the procedural posture of this case, we find that there is sufficient evidence in the record to support the jury’s verdict in Action No. 1. Joy, J. P., S. Miller, Luciano and Smith, JJ., concur.